Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 1 of 70




                                          1
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 2 of 70




                                          2
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 3 of 70




                                          3
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 4 of 70




                                       4
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 5 of 70




                                           5
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 6 of 70




                                           6
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 7 of 70




                                           7
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 8 of 70




                                            8
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                         Main Document    Page 9 of 70




                                           9
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 10 of 70




                                     10
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 11 of 70




                                       11
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 12 of 70




                                     12
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 13 of 70




                                           13
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 14 of 70




                                          14
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 15 of 70




                                           15
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 16 of 70




                                           16
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 17 of 70




                                           17
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 18 of 70




                                        18
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 19 of 70




                                          19
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 20 of 70




                                        20
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 21 of 70




                                           21
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 22 of 70




                                          22
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 23 of 70




                                         23
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 24 of 70




                                         24
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 25 of 70




                                       25
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 26 of 70




                                      26
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 27 of 70




                                      27
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 28 of 70




                                     28
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 29 of 70




                                     29
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 30 of 70




                                    30
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 31 of 70




                                    31
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 32 of 70




                                    32
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 33 of 70




                                     33
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 34 of 70




                                        34
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 35 of 70




                                         35
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 36 of 70




                                         36
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 37 of 70




                                         37
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 38 of 70




                                         38
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 39 of 70




                                         39
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 40 of 70




                                        40
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 41 of 70




                                         41
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 42 of 70




                                         42
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 43 of 70




                                          43
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 44 of 70




                                         44
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 45 of 70




                                         45
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 46 of 70




                                         46
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 47 of 70




                                         47
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 48 of 70




                                         48
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 49 of 70




                                         49
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 50 of 70




                                       50
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 51 of 70




                                           51
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 52 of 70




                                           52
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 53 of 70




                                           53
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 54 of 70




                                          54
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 55 of 70




                                      55
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 56 of 70




                                    56
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 57 of 70




                                  57
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 58 of 70




                                  58
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 59 of 70




                                 59
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 60 of 70




                                 60
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 61 of 70




                               61
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 62 of 70




                                 62
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 63 of 70




                                 63
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 64 of 70




                                64
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 65 of 70




                                  65
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 66 of 70




                                   66
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 67 of 70




                                     67
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 68 of 70




                                    68
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 69 of 70




                                     69
Case 1:20-bk-11134-VK   Doc 99 Filed 11/05/20 Entered 11/05/20 17:08:47   Desc
                        Main Document    Page 70 of 70




                                      70
